Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Notice to Applicants
This communication is in response to the Amendment filed on 10/15/2021.
Claims 1-3, 5-10, 12-17 and 19-23 are under examination.


Allowable Subject Matter
Claims 1-3, 5-10, 12-17 and 19-23 are allowed.
The following is an examiner's statement of reasons for allowance: This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, Applicant's arguments and the amendment filed on 10/15/2021 make the record clear as to the reasons for allowance for this application, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the 



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
US 8302192 B1		Integrating anti-virus in a clustered storage system
US 20110072514 A1		Scan Engine Manager with Updates
US 20080313733 A1		Optimization of Distributed Anti -Virus Scanning
US 20130019306 A1		Remote-Assisted Malware Detection
US 20140304818 A1		Method and Device for Multiple Engine Virus Killing
US 8955138 B1		Systems and methods for reevaluating apparently benign behavior on computing devices
US 20130269028 A1		UNIFIED SCAN MANAGEMENT
US 20130247167 A1		SYSTEM, METHOD, AND COMPUTER PROGRAM FOR PREVENTING INFECTIONS FROM SPREADING IN A NETWORK ENVIRONMENT USING DYNAMIC APPLICATION OF A FIREWALL POLICY

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JASON CHIANG/Primary Examiner, Art Unit 2431